Citation Nr: 0524098	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  94-02 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for a corn 
on the left little toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to September 
1981.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
prepared in March 1992 and issued in April 1992 by the St. 
Petersburg, Florida, RO which, in pertinent part, granted 
service connection for a corn, left little toe, and assigned 
a noncompensable evaluation for that disability.  This claim 
was first remanded by an October 1996 Board decision.  The 
claim was again remanded in August 1999, and was remanded in 
August 2003 for compliance with the VCAA.  The claim now 
returns to the Board for appellate review.

The claims file is now under the jurisdiction of the Roanoke, 
Virginia RO.

The veteran requested a hearing before the Board. The 
requested hearing was conducted in October 1996 by the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.

2.  Through January 15, 1997, the veteran's corn, left little 
toe, was painful with pressure.

3.  Following surgical removal of the corn, left little toe, 
on January 15, 1997, the veteran has a "floppy" toe, but 
the toe is not painful on palpation and the scar is not 
painful. 




CONCLUSION OF LAW

The criteria for a staged, 10 percent initial evaluation for 
a corn of the left little toe through January 15, 1997, are 
met; from January 16, 1997, the criteria for a staged 
compensable initial evaluation for the postoperative 
residuals, status post removal of a corn, left fifth toe, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 
7279, 5284, 4.104, Diagnostic Code 5172, 4.118, Diagnostic 
Codes 7804, 7805, 7806 (2004); 38 C.F.R. § 4.118, Diagnostic 
Codes 7804, 7805, 7806 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The appellant's claim for service connection for a corn, 
little toe, was submitted nearly 10 years prior to enactment 
of the VCAA, but no final decision on the downstream issue of 
the appropriate disability evaluation following that grant of 
service connection has yet been issued.  Both the VCAA and 
the implementing regulations are applicable in the present 
case, and will be collectively referred to as "the VCAA."  

However, the Board notes that it is not clear whether 
compliance with all notice provisions of the VCAA is required 
as to "downstream" issues, such as the claim for an initial 
compensable evaluation for a corn, left little toe, the claim 
addressed in this decision.  See McCutcheon v. Principi, 17 
Vet. App. 559 (2004) (directing supplemental briefing of 
issue as to extent to which notice provisions of 38 U.S.C.A. 
§ 5103(a) apply where "downstream" element is at issue).  In 
this case, the veteran was first notified of enactment of the 
VCAA and of the provisions of that act in July 2001, after 
the veteran disagreed with the initial evaluation assigned 
for the corn on his left little toe.

To comply with the VCAA, the RO must satisfy four 
requirements.  First, the RO must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1) (2004).  Second, the RO must inform the 
claimant of the information and evidence VA will seek to 
provide.  See 38 U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1).  
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  Id.  Finally, 
the RO must request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  Id.
 
Because of the lengthy pendency and procedural history of 
this claim, only those communications to the appellant issued 
after enactment of the VCAA will be discussed in this 
decision, and the discussion will be limited to those 
communications which most clearly reflect that VA has 
satisfied all duties to the appellant and taken all actions 
required to comply with the VCAA.  

The veteran was first informed of the enactment of the VCAA 
by the RO in a May 2002 supplemental statement of the case 
(SSOC).  That SSOC included the complete text of 38 C.F.R. 
§ 3.159, as revised to incorporate and implement the VCAA.  
The veteran was again notified of the enactment of the VCAA, 
as well as of the revisions of regulations governing 
evaluation of skin disabilities, in letters issued in 
December 2002 and in June 2003 by the Board.  However, the 
regulations under which the Board issued those letters, 
38 C.F.R. § 19.9(a)(2), were invalidated.  Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The claim was 
Remanded so that the veteran could be notified of the revised 
regulations by the agency of original jurisdiction.  The 
discussion in the August 2003 Remand, as well as the 
discussion in the March 2003 BVA decision on other issues, 
notified the veteran generally of the enactment of the VCAA 
and the revision of certain governing regulations during the 
pendency of the claim.
 
Following the Board's August 2003 Remand, the claim was 
considered under the revised regulations, and the veteran was 
provided with notice of the text of the regulation at 
38 C.F.R. § 4.118, Diagnostic Code 7819, in a March 2005 
SSOC.  

The communications of record demonstrate that VA has 
attempted to comply with VCAA requirements to notify and 
assist the claimant after enactment of the VCAA and prior to 
readjudication of his claim, with at least three statements 
of the case (SOCs) or SSOCs issued advising the veteran of 
the enactment of the VCAA and the provisions thereof, or of 
revisions of the regulations, following the enactment of the 
VCAA.  In addition, the veteran has been afforded several VA 
examinations of the left little toe during the nearly 14 
years since he submitted the initial claim for service 
connection for that disorder in October 1991.  

Although the provisions under which the Board issued letters 
in December 2002 and in June 2003 was invalidated, 
nevertheless, the information provided to the veteran in 
those letters was accurate, and further served to advise him 
of the evidence required to substantiate his claim.  More 
than one year has elapsed since the appellant received notice 
of the provisions of 38 C.F.R. § 3.159 in May 2002, and the 
Board is not precluded from completing appellate review.  
38 U.S.C.A. § 5103(b).  

It is noted that the decision of the United States Court 
of Appeals for Veterans Claims in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, 
or that an essentially equivalent notification was 
provided.  The Board notes that the appellant did not 
receive notice of the provisions of the VCAA and of the 
criteria for service connection prior to the initial 
rating decision, because the VCAA had not yet been 
enacted at that time.  

However, as discussed above, the multiple notices 
provided to the appellant subsequent to the enactment of 
the VCAA, including the SOC containing the provisions of 
38 C.F.R. § 3.159, and SSOCs providing additional 
information, sent following enactment of the VCAA, have 
satisfied the duty to notify the appellant of each and 
every provision of the VCAA.  The current decision in 
Pelegrini II noted that a VCAA notice consistent with 
38 U.S.C. § 5103A and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence 
not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  As the Board 
has noted above, the appellant has been afforded 
numerous opportunities to submit additional evidence, 
and notice of the complete text of 38 C.F.R. § 3.159, as 
revised to implement the VCAA.  The Board finds that the 
requirements set forth in Pelegrini II have been 
satisfied. 

To the extent that there is any notice requirement or duty to 
the appellant which has not been technically satisfied during 
the pendency of this claim, the record establishes that the 
veteran has received actual notice of the evidence required 
to substantiate the claim, and that the veteran received 
those communications.  In particular, the veteran presented 
testimony in a personal hearing and in a hearing before the 
Board, and submitted further statements, with contentions and 
arguments, following his testimony before the Board.  It is 
the Board's opinion that no remaining technical defect in the 
attempt to comply with the VCAA, if any such defect is 
present, would be prejudicial to the appellant.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 115-18 (2005). 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has fully satisfied its duties to inform and assist the 
appellant as to the claim at issue here.  

Factual background

The veteran submitted an initial claim for veteran's benefits 
in October 1991.  On VA examination conducted in January 
1992, the veteran reported that he had a corn on the fifth 
toe of each foot in service, but only the corn on the left 
toe had persisted after his service discharge.  The veteran 
used over-the-counter medications or pads to relieve the 
pain.  There was a soft callous on the left fifth toe.  By a 
rating decision prepared in March 1992 and issued in April 
1992, service connection was granted and a noncompensable 
evaluation was assigned under Diagnostic Codes 7899-7819 for 
that disability.  

In his disagreement with the noncompensable evaluation 
assigned for the corn, left little toe, the veteran stated 
that he had been unable to wear regular shoes normally for 
many years.  He stated that he either had to wear special 
shoes or use a corn pad on that toe.  At a personal hearing 
conducted in an October 1992, the veteran testified that he 
was unable to wear normal shoes, other than a tennis shoe, 
without putting a corn pad over the corn on the left fifth 
toe.

In his June 1996 testimony before the Board, the veteran 
testified that his physicians had told him that the corn on 
his left toe might be related to the service-connected 
fracture of his left tibia.  He testified that, despite 
attempts on several occasions to remove the corn, such as 
through shaving, it kept coming back.  He testified that he 
had to keep wearing pads or putting a liquid medication on 
the corn to keep the corn soft.  He testified that it did not 
create a great deal of pain as long as he wore soft, wide 
shoes or used a corn pad.

Private clinical records dated in January 1997 reflect that 
the veteran underwent surgical removal of the corn from the 
left fifth toe through osteotomy of the distal aspect of the 
proximal fifth phalanx.  May 1997 VA radiologic examination 
confirmed an osteotomy defect on the fifth digit.  The 
radiology report specifically noted that the fifth 
metatarsophalangeal (MP) joint was intact.

By a statement submitted in February 2003, the veteran 
reported that he underwent surgical removal of the corn from 
the left fifth toe due to the pain and discomfort from the 
corn.  Postoperatively, he reported that the residuals of 
that surgery included that the second and third bones of his 
toe were not connected, the ability to grasp with that toe 
was gone,  it was difficult to wear open-toe shoes or pants 
such as sweat pants with an elastic bottom, and there was 
disfigurement of the toe and a scar on the toe.

On VA examination conducted in June 2003, the veteran 
reported that he frequently injured the toe, such as when 
putting on pants or catching the toe on furniture.  The 
examiner noted that these problems with the toe were due to 
lack of muscle control.  There was no edema of the toe.  The 
veteran was unable to plantar flex or dorsiflex the toe.  
There was no pain on palpation.  There was no evidence of a 
corn.  The examiner assigned a diagnosis of floppy toe 
secondary to surgical arthroplasty.  The examiner noted that 
the corn on the left toe was exacerbated after a lower leg 
fracture, and was probably related to that fracture.
Applicable law and regulations

The law provides that disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the severity of the disability since the date 
of service connection.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The question presented by the appeal, then, is 
whether a compensable rating is warranted for the left little 
toe corn at any time beginning from October 22, 1991, the 
effective date of the grant of service connection.

When a condition not specifically listed in the Rating 
Schedule is encountered, it is permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Ratings 
assigned to organic diseases and injuries will not be 
assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20.

Disabilities of the feet are rated under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284.  The criteria 
in Diagnostic Code (DC) 5279 are used to evaluate 
metatarsalgia, anterior (Morton's disease), unilateral, or 
bilateral.  The criteria in DC 5284 address other foot 
injuries.  Severe foot injuries are rated as 30 percent 
disabling; moderately severe, 20 percent; and moderate, 10 
percent.  The words "severe" and "moderate" are not defined 
in the VA Schedule for Rating Disabilities.
Malunion of, or nonunion of the tarsal or metatarsal bones, 
is rated under DC 5283.  A malunion or nonunion manifested by 
severe symptoms warrants a 30 percent rating; moderately 
severe, 20 percent; and moderate, 10 percent.  

Under DC 5172, amputation of one or two toes, other than the 
great toe, with removal of the metatarsal head, contemplates 
a 20 percent evaluation.  Amputation of one or two toes, 
without removal of the metatarsal head, is noncompensable 
(zero percent disabling).  38 C.F.R. § 4.71a.

The veteran's corn, and the surgical scar residual to removal 
of the corn, may be evaluated under the criteria used to 
evaluate skin growths and scars.  The schedular criteria 
under which scars are evaluated have changed, effective 
August 30, 2002,  during the pendency of the veteran's 
appeal.  67 Fed. Reg. 49,596 (July 31, 2002).  It is noted 
that the effective date of any rating assigned under the 
revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  VAOPGCPREC 3-2000.

Under the old rating criteria, as well as under the revised 
rating criteria, scars may be evaluated under DC 7805 on the 
basis of the limitation of function of the part affected.  
Under DC 7804, as in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent rating if they are 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, DC 7804 (2002).  From that date, superficial scars 
warrant a 10 percent rating if they are painful on objective 
demonstration.

The RO also considered evaluation of the veteran's left fifth 
toe impairment under DC 5312.  This diagnostic code is 
applicable to rating impairment of Muscle Group XII.  Muscle 
Group XII is comprised of the anterior muscles of the leg: 
(1) the tibialis anterior; (2) extensor digitorum longus; (3) 
extensor hallucis longus; and (4) peroneus tertius.  The 
function of Muscle Group (MG) XII is associated with 
dorsiflexion; extension of the toes; and stabilization of 
arch.  Under DC 5312, a 10 percent rating is warranted for 
moderate injury.  A 20 percent disability rating is assigned 
when the disability is moderately severe.  A maximum 
schedular evaluation of 30 percent is in order when the 
disability is severe.  38 C.F.R. § 4.73, DC 5312.

Analysis

The veteran's disability due to a corn, left little toe, has 
been evaluated under DC 7819, by analogy to a benign skin 
growth.  The Board has considered whether there are any 
variations in the severity of the disability since the date 
of service connection.  See Fenderson, supra.  The Board 
notes that, during the course of this appeal, the corn, left 
fifth toe, was surgically removed.  The Board notes that the 
post-surgical evidence reflects that the surgery was 
successful in removing the corn, and the corn has not 
recurred.  The post-surgical objective medical evidence 
establishes that the surgical scar is not tender or painful 
and the surgical site is not tender or painful on palpation.  
The veteran himself, consistent with the objective medical 
evidence, has not indicated that there is any pain or 
tenderness at the surgical site or scar.  The Board finds 
that the removal of the corn, left fifth toe, on January 15, 
1997, resulted in a variation in manifestations and severity 
of the service-connected disability.  Thus, the Board has 
considered separately the period from the submission of the 
claim through January 15, 1997, and the period from January 
15, 1997.  

1.  Evaluation of first stage of disability, through January 
15, 1997

The Board agrees that the rating criteria for foot injuries 
under DCs 5276 through 5283 are not applicable to the 
veteran's disability due to a corn prior to January 15, in 
this case, as no diagnosis of pes planus, pes cavus, 
metatarsalgia, malunion, nonunion, or any other disorder 
addressed in those diagnostic codes was assigned.  The Board 
has considered whether a compensable evaluation is warranted 
for this period under DC 5284, but finds that pain on wearing 
shoes other than wide or loose shoes or tennis shoes is not 
equivalent to a "moderate" disability of the foot so as to 
warrant a 10 percent evaluation.  The Board finds that a 
corn, left fifth toe, is not equivalent to amputation of a 
toe, with removal of the metatarsal head, so as to warrant a 
compensable evaluation under DC 5172.  

No evidence of exfoliation, exudation, or itching, of the 
corn on the left fifth toe was shown.  There was no 
limitation of function, when considered in light of normal 
range of motion.  Consequently, a compensable, 10 percent 
evaluation is not warranted under DC 7805 or 7806.  38 C.F.R. 
§ 4.118 (1997). 

However, the pertinent medical evidence and lay testimony of 
record does establish that the corn on the left fifth toe 
results in pain with any prolonged pressure, such as if the 
veteran wore a shoe incompatible with that disability, and 
required continuous control with over-the-counter medications 
or pads.  As such, the Board finds that the corn on the left 
fifth toe, when present, was analogous to a tender and 
painful scar.  38 C.F.R. § 4.118, DCs 7804, 7819.

However, a compensable, 10 percent evaluation is the maximum 
schedular evaluation available under DC 7804 under the 
circumstances, where the corn is equivalent to one scar, but 
no more than one scar.  The Board is unable to find any other 
potentially applicable diagnostic code which would allow an 
evaluation in excess of 10 percent through January 15, 1997.

2.  Evaluation of second stage of disability, from January 
16, 1997

The veteran reported that the second and third bones of the 
toe were not connected following his surgery, and VA 
radiologic examination confirmed osteotomy defect.  The Board 
has considered whether a compensable evaluation is warranted 
from January 16, 1997, under DC 5283, which provides the 
criteria used to evaluate nonunion or malunion of tarsal or 
metatarsal bones.  The Board notes that a 10 percent 
evaluation is warranted for "moderate" disability under DC 
5283, but there is no compensable evaluation for slight 
disability.  The Board finds that the veteran's disability, 
status post removal of the corn, as manifested by a 
"floppy" toe, without muscle control, so it catches when 
the veteran puts on sweat pants, and lack of muscle control 
in that toe, is more comparable to slight disability than to 
moderate disability.  Thus, a compensable evaluation for 
nonunion of the left fifth toe, from January 16, 1997, is not 
warranted.

The Board has considered whether a compensable evaluation is 
available during this stage of the disability rating under DC 
5172, the criteria used to evaluate amputation.  However, 
those criteria provide that a compensable evaluation is not 
applicable without metatarsal involvement.  The surgical 
report in this case makes it clear that the metatarsal head 
was not involved and that the surgery was on the IP joint 
(the joint distal to the joint with the metatarsal head).  
Thus, a compensable evaluation is not available under DC 
5172.

As a matter of fact, the veteran's loss of grasp of the fifth 
toe, left foot, is not equivalent to moderate injury to MG 
XII so as to warrant a 10 percent evaluation.  

The Board has considered whether a compensable evaluation is 
warranted under DC 7804 or DC 7805.  DC 7819 is not 
applicable during this stage of the disability evaluation, as 
the benign growth, the corn, was removed on January 15, 1997, 
and the medical evidence establishes that the growth has not 
recurred.  The Board finds that loss of grasp of the toe is 
not such a loss of function as to warrant a compensable 
evaluation under DC 7805.  The veteran himself has not 
indicated that there is any pain at the site of the surgical 
removal of the corn or the surgical scar, and the medical 
evidence discloses no pain on palpation of the site of the 
surgery and scar.  Thus, a compensable evaluation is not 
warranted under DC 7804, either prior to or after August 30, 
2002.

The preponderance of the evidence is against a compensable 
evaluation for a corn, left fifth toe, or the residuals of 
surgical removal thereof, from January 16, 1997.  The Board 
is unable to find any applicable diagnostic code which would 
warrant a compensable rating.  As the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt do not warrant a more 
favorable determination during this stage of the appellate 
period.




ORDER

The appeal for a compensable, 10 percent, initial staged 
evaluation for a corn of the left little toe is granted 
through January 15, 1997, subject to law and regulations 
governing the effective date of an award of monetary 
compensation.

From January 16, 1997, the appeal for a compensable initial 
evaluation for the postoperative residuals, status post 
removal of a corn, left fifth toe, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


